Title: From George Washington to John Augustine Washington, 1 October 1786
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Mount Vernon Octr 1st 1786

If you receive this letter at this place before I return home, it is to observe how singular it is that I should always be from home or upon the eve of leaving it, when you come here.
An appointment which cannot be dispensed with (and which was made by myself before I had any intimation of your intention of taking this on your way down) obliges me to the Great, & perhaps the little Falls to a meeting of the Board of Directors. That (besides doing matters of smaller moment) we may fix a plan for the Winter operation & labour of our hands—determine the nature & ⟨mutilated⟩ Great Falls ⟨mutilated⟩ four Directors presented. A pointed summons is gone out for the present meeting which cannot be delayed without doing injury to the interest of the Company.
I wished to see you on many Accts. One, to know what report is made respecting the Hites claim of the Land on which Thornton Washington lives—& thence up to the head spring. I sent Thornton all my papers respecting this business, and have written to him three or four times on the subject; but he has not vouchsafed to give me an answer or even to have acknowledged the receipt of my Papers on which the title depends. Such is the inattention, and remissness of persons unaccustomed to regularity in business. If you can give me any information of what the Hites, or the Commissioner, have done in this case it will enable ⟨mutilated en⟩closed. It relates to some of your Land, or the Lands of Saml or Charles. Of what use it may be to either of you I know not. To me it is of none.
I do not think it probable that I shall be returned before

thursday—possibly (according to the business which may come before the Directors) it may be longer. Very affectionately—I remain Yrs

Go: Washington

